   Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 1 of 34




Election Cyber Incident
Communications
Coordination Guide
For the Election Infrastructure Government
Coordinating Council




                                         DEFENDING DIGITAL DEMOCRACY
                                                           FEBRUARY 20 18
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 2 of 34




Defending Digital Democracy Project
Belfer Center for Science and International Affairs
Harvard Kennedy School
79 JFK Street
Cambridge, MA 02138


www.belfercenter.org/D3P

Statements and views expressed in this document are solely those of the authors and do not

imply endorsement by Harvard University, the Harvard Kennedy School, or the Belfer Center for

Science and International Affairs.


Design & Layout by Andrew Facini


Cover photo: A view of the podiums during a news conference in the Rose Garden at the White

House, Monday, April 2, 2012. (AP Photo/Charles Dharapak)


Copyright 2018, President and Fellows of Harvard College
         Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 3 of 34

                                                                                              DEFENDING DIGITAL DEMOCRACY
                                                                                                                                     FEBRUARY 2018




Election Cyber
The  Cybersecurity
Incident Communications
Campaign
CoordinationPlaybook
             Guide
For the Election Infrastructure Government
Coordinating Council



Contents
 Defending Digital Democracy Project: About Us ........................................................................................... 2
 Authors and Contributors ................................................................................................................................ 3
 Acknowledgments ............................................................................................................................................ 4
 How to Use this Communications Guide ....................................................................................................... 5

 Executive Summary and Purpose .................................................................................... 6

 Strategy, Mission, and Objectives .................................................................................... 7

 Establishing a Cyber Education Baseline ........................................................................ 9

 Cyber Crisis Communications Best Practices ............................................................... 11
       Planning Ahead ........................................................................................................................................ 11
       Communications Response ....................................................................................................................12

 Communications Process................................................................................................ 14
       Phase 1: Baseline Communications Activities........................................................................................15
       Phase 2: Communications Planning, Activation, and Coordination ....................................................17
       Phase 3: Message/Document Drafting, Coordination, and Distribution ............................................ 22
       Phase 4: Evaluation and Feedback ........................................................................................................ 24

 Communications Coordination and Response Checklist ............................................ 26

 Conclusion .........................................................................................................................31




                        Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018                                                        1
        Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 4 of 34



Defending Digital Democracy Project: About Us

We established the Defending Digital Democracy Project (D3P) in July 2017 with one goal: to help secure
democratic elections against cybersecurity threats and information operations.


There are two groups on the frontlines of defending democracy: (1) political campaigns, which enable
citizens to pursue elected office; and (2) election officials, who ensure the election process is free and fair.


Last year, we set out to provide campaign and election professionals with practical guides to the most
applicable cybersecurity best practices in advance of the 2018 midterm elections. In November 2017, we
released “The Campaign Cybersecurity Playbook” for campaign professionals.


Now, we are releasing a set of three playbooks designed to be used together by election administrators:
“The State and Local Election Cybersecurity Playbook,” “The Election Cyber Incident
Communications Coordination Guide,” and “The Election Incident Communications Plan Template.”
What follows is the Coordination Guide.


D3P is a bipartisan team of cybersecurity and policy experts from the public and private sectors. To better
understand the cyber threat and other challenges that election administrators face, our team spent four months
interviewing state officials about their communications practices and how they would or would not apply
these practices in a cyber incident. We spoke with state and local election officials, as well as key national-level
players and members of the Election Infrastructure Government Coordinating Council (EI-GCC).


These interviews exposed the range of challenges election officials confront in the cyber domain. One of
the most significant needs we encountered was the ability to communicate consistently across states in the
event of a major election cyber incident, in order to maintain public trust.


This Guide is primarily intended for use by the EI-GCC to coordinate multiple voices (and multiple facts)
in an election cyber incident that crosses traditional jurisdictions. We are releasing the Guide publicly,
because a range of officials may be interested in learning more about how state and local leaders can, and
should, coordinate their communications in the event of this type of cyber incident. We hope this Guide
becomes a starting point for the EI-GCC to establish its role as a central communications node in the
event of an election cyber incident.


Finally, we would like to thank the election officials around the country for whom we wrote this guide You are the
frontline defenders of democracy. We hope this effort helps make that tremendous responsibility a little easier.


Good luck,
The D3P Team



                  Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018                 2
         Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 5 of 34



Authors and Contributors

This project was made possible by dozens of people who generously volunteered their time. Special thanks are due to Siobhan
Gorman for leading the project and who, in addition to Matt Chandler, Meredith Davis Tavera, and Chris Farley, wrote this
Coordination Guide.

We are also indebted to the people listed below who invested countless hours in reviewing drafts and providing input.


SENIOR ADVISO RY GROU P                                            CO N T R I BU TO RS

Eric Rosenbach, Co-Director, Belfer Center;                        Lori Augino, Director of Elections, WA Office of the Sec. of State
Director, Defending Digital Democracy Project
                                                                   Matt Chandler, Partner, Frontier Solutions
Robby Mook, Co-Director, D3P
                                                                   Caitlin Conley, Executive Director, D3P
Matt Rhoades, Co-Director, D3P
                                                                   Amy Cohen, Executive Director, National Association of State
                                                                   Election Directors

Heather Adkins, Dir. of Information Security and Privacy, Google   Meredith Davis Tavera, D3P, Harvard Kennedy School

Dmitri Alperovitch, Co-Founder and CTO, CrowdStrike                David Forsey, Policy Analyst, National Governors Association

Siobhan Gorman, Director, Brunswick Group                          Shannon Cortez, Deputy Director of Elections, WA Office of
                                                                   the Secretary of State
Yasmin Green, Head of Research & Development, Jigsaw
(Alphabet)                                                         Chris Farley, Associate, Albright Stonebridge Group

Stuart Holliday, CEO, Meridian International Center                David Forsey, Policy Analyst, National Governors Association

Kent Lucken, Managing Director, Citibank                           Karen Ejiofor, Staff Assistant, Belfer Center

Debora Plunkett, former Director of Information Assurance,         Siobhan Gorman, Director, Brunswick Group
National Security Agency
                                                                   Eben Kaplan, Principal Consultant, CrowdStrike
Colin Reed, Senior Vice President, Definers Public Affairs
                                                                   Jane Khodos, Senior Director, Comms. and Content, FS-ISAC
Suzanne Spaulding, Senior Advisor for Homeland Security,
                                                                   Matthew Masterson, Commissioner, Election Assistance
Center for Strategic and International Studies
                                                                   Commission
Alex Stamos, Chief Security Officer, Facebook
                                                                   Jeff McLeod, Division Director for Homeland Security and
                                                                   Public Safety, National Governors Association

                                                                   Robby Mook, Co-Director, D3P

                                                                   Matt Rhoades, Co-Director, D3P

                                                                   Eric Rosenbach, Co-Director, Belfer Center;
                                                                   Director, Defending Digital Democracy Project

                                                                   Michelle Tassinari, Director/Legal Counsel, Elections Division,
                                                                   Office of the Secretary of the Commonwealth of MA



                                                                   BE LFE R C E NT E R W E B & DES I G N T E A M

                                                                   Arielle Dworkin, Digital Communications Manager,
                                                                   Belfer Center

                                                                   Andrew Facini, Publications and Design Coordinator,
                                                                   Belfer Center



                     Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018                               3
       Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 6 of 34




Acknowledgments

The D3P team would like to especially thank Heather Adkins of Google, Yasmin Green of Jigsaw, the
Hewlett Foundation, the Democracy Fund, and the Belfer Family; without whom this Playbook
would not have been possible. Additionally, we would like to thank the following organizations and
offices for sharing their time with us through conversations, simulation participation, or field visits.
Your perspectives were critical in shaping our approach to this document.

Department of Homeland Security (DHS)

National Association of State Election Directors (NASED)

National Association of Secretaries of State (NASS)

National Governors Association (NGA)

National Guard Bureau (NGB)



Election Officials from the Following States and Jurisdictions:

Atlantic County, New Jersey                                  State of New Jersey

Nevada County, California                                    Mercer County, New Jersey

Orange County, California                                    State of North Carolina

Santa Clara County, California                               State of Ohio

State of Colorado                                            State of Oregon

Arapahoe County, Colorado                                    Multnomah County, Oregon

City and County of Denver, Colorado                          Commonwealth of Pennsylvania

State of Connecticut                                         State of Rhode Island

Escambia County, Florida                                     State of Tennessee

Cook County, Illinois                                        State of Vermont

State of Louisiana                                           Commonwealth of Virginia

State of Maryland                                            State of West Virginia

Caroline County, Maryland                                    Harrison County, West Virginia

Commonwealth of Massachusetts                                State of Washington

State of Minnesota                                           State of Wisconsin

State of Nevada

Clark County, Nevada



                  Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018     4
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 7 of 34




How to Use this Communications Guide

This communications guide includes best practices and guidelines to help the Election
Infrastructre Government Coordinating Council (EI-GCC) quickly coordinate the response to
an election-related cyber incident that affects more than one state during the early days of the
incident. While every cybersecurity incident is unique, this document provides a foundation on
which the EI-GCC can build a response that addresses the incident with the goal of maintaining
confidence in the election system.


This Guide should be owned by the communications director, or a similar position, at the
EI-GCC and be updated at least annually.


        Key topics include:

       Strategy, Mission, and Objectives: The purpose of the Guide is to help election officials
       maintain public confidence in the integrity of the U.S. election system in the event of an
       election-related cybersecurity incident.

       Establishing a Cyber Communications Baseline: This section explains the importance of
       educating the public and other key stakeholders on cyber threats facing the election process
       and steps currently being taken to counter them.

       Cyber Incident Best Practices: This section includes best practices for communicating with
       the media and other key stakeholders.

       Communications Process Workflow: This component includes diagrams that outline who
       will manage the cyber crisis communications response and serve as spokesperson during an
       incident.

       Response Checklist: This checklist broadly outlines steps that should be taken during the
       first several days after learning about a potential incident.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   5
       Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 8 of 34




Executive Summary and Purpose
What constitutes a “cyber incident” in elections can range from theft of voter registration data to
disruption or manipulation of the vote tally. This Guide is designed to help coordinate and align
communications across jurisdictional boundaries in an election-related cybersecurity incident
that involves more than one state. Its primary purpose is to maintain (or regain) public confi-
dence in the face of such an incident.


This Guide is written to help the Election Infrastructure Government Coordinating Council (EI-GCC)
assist state and local election officials, who will need to communicate across jurisdictions if an elec-
tion-related cyber event has impacts beyond a single state. While every jurisdiction should have its
own plan to respond to a cyber incident, many incidents will have implications beyond state bound-
aries. It is critical to coordinate the response from the outset, so public comments confidently convey
that the issue is being addressed and maintain public trust in election systems across the country.


We recommend the creation of a communications coordination structure within the EI-GCC,
including a communications director, or similar role, who would be a key spokesperson in a cyber crisis.


A multistate cyber incident could take many forms. It could be a series of incidents that
collectively have a broader impact. It could be one or a few incidents that, because of their
strategic significance or other factors, have an impact beyond state boundaries, or receive
outsized attention from national media outlets. This could even be a false rumor that requires a
coordinated effort to stamp it out.


    This Guide provides:
        1.   A set of best practices for communicating about an election-related cyber incident


        2. A process for coordinating multistate communications decision-making, including
             spokespeople and communications messages


Additional communications response materials, including a sample escalation process and sce-
nario-planning materials, are available to election officials and can be obtained upon request
from the National Association of Secretaries of State, the National Association of State Election
Directors, or the U.S. Election Assistance Commission.


                 Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018      6
       Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 9 of 34




Strategy, Mission, and Objectives
The potential for cyberattacks on our elections systems is an unfortunate reality of our time.
Election officials should recognize, and plan for, a possible incident. The primary objective of
this communications guide is to enable the EI-GCC to help election officials maintain pub-
lic confidence in the integrity of the U.S. election system in the event of cyber incidents both
locally and crossing state boundaries.


Election officials from both parties and at all levels of government agree that there is a shared
national interest in preserving the public trust in our election system.

A central component of maintaining trust is providing the public with timely and accurate infor-
mation. Equally important is dispelling inaccurate information as quickly as possible, especially
in today’s perpetual cycle of traditional and social media coverage.


Maintaining public trust is most effectively accomplished when election officials—across parties
and jurisdictions—speak with one coordinated voice. If federal officials are contradicting state
leaders, as occurred in 2016, the public is left confused and it can become all the more difficult
to maintain confidence in the election process. Likewise, if federal, state, or local officials are
contradicting one another, it is counterproductive and confusing to the public. For these reasons,
EI-GCC will play a crucial role in coordinating the response.


All public statements should demonstrate the incident is being handled competently. Any specifics
that are provided should be limited only to those that will not change. The scope of the incident, for
example, is likely to shift and shouldn’t be discussed publicly at the outset. Modifying your story can
undermine confidence in the management of the incident and the election system itself.


To institutionalize a means to maintain public trust, the communications response strategy
underlying this Guide coordinates communications messages and delivery among election
officials in a multistate cyber incident to ensure consistency and accuracy of public information. To
enable a unified response, we provide communications best practices and coordination processes.


Elections are governed at the state and local level, and there is a national interest in maintaining
the integrity of, and confidence in, our elections system. So it is important to have a process that



                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018      7
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 10 of 34



will enable officials from all levels of government to: obtain and analyze the information; decide
who will speak about the national implications of the incident; and provide information and
communications to all elections officials, so they can communicate accurately, dispel rumors, and
reinforce coordinated messages.


Beyond the coordinated multistate process outlined in this Guide, election officials at all levels of
government should take measures to prepare for a cyber incident.


   Among the steps you can take immediately are:
       Establish (or update) a state or local communications response plan to an election-
       related cyber incident. For a template state or local cyber communications plan please see
       the Election Cyber Incident Communications Plan Template.

       Ensure that the communications plan is aligned with the corresponding technical response
       plan, and that both are regularly updated.

       Test those plans with simulations.

       Obtain regular updates on cyber threats, particularly as they relate to elections.

       Maintain relationships with officials who will be relevant to coordinating a response to any
       cyber incident, including federal officials at the local level and other local community leaders.

       Coordinate with political parties. It is much easier to agree to protocols for sharing
       information about and responding to a cyber incident before the incident and before an
       election.

       Educate the public about the work you are doing. Set the expectation that there will likely
       be some cyber threat activity during an election and explain how that activity differs from
       what would be required to interrupt the elections process.




It is important to update and exercise communications response plans frequently—at least every
year—to familiarize new players with the process and ensure you apply lessons learned from past
experiences and exercises.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018       8
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 11 of 34




Establishing a Cyber Education
Baseline
The public needs to understand the steps state elections officials are taking to counter cyber
threats, as well as how difficult it is to execute a cyberattack that will disrupt an election outcome.
If the public, and the media, understand the “new-normal,” baseline activity of cyber threats
targeting elections, they will be less likely to worry unnecessarily about news of small-scale elec-
tion-related cyber incidents. If you don’t have to spend considerable time allaying concerns over
inconsequential incidents, you can focus your attention on the consequential ones.

The main point to make is that cyberattacks are now an issue all election officials must
contend with, and the states have taken, and continue to take, steps to mitigate those threats.
However, not every attempt is successful, and even successful ones are very unlikely to impact the
outcome of an election.


   Communications in a cyber crisis are most effective when the
   public has a baseline understanding of:
       The continuing work at all levels of government to counter that malicious activity and try to
       ensure it does not escalate to a major cyber incident

       The nature of the election data your agency holds, most or all of which is public data

       The malicious, but inconsequential, cyber activity that takes place regularly




We recommend that the EI-GCC consider taking on some of this public education role, which
would address issues that extend across the states. The council is in a strong position to draw
on data from across the country and across levels of government about both threats and actions
being taken to enhance the cyber defenses of election systems. For this reason, we suggest that it
consider publishing an annual report on the state of election cybersecurity.


The EI-GCC, perhaps in concert with the relevant associations and Information Sharing and
Analysis Centers, could provide a regular cadence of cyber threat information, so the public
understands how frequently attempts are made by a range of cyber threat actors to target election



                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018      9
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 12 of 34



infrastructure. Making this information common knowledge will mitigate the tendency to treat
every reported attempted attack as a reason to question the election system.


The type of information you may want to share could include statements such as: “Based on threat
information from the Department of Homeland Security and the Federal Bureau of Investigation
(or state/local law enforcement), we are taking the following steps to address and mitigate these
threats.” If appropriate, this effort could take the form of regular background briefings for the
media, as well as online materials and public panels or other educational events for other key
stakeholders. The EI-GCC could also consider a joint public panel or forum with representatives
of both political parties to discuss measures states are taking to mitigate cyberattacks.


The EI-GCC should also consider sharing limited, aggregate information on successful attacks
once they have been addressed, which would establish the EI-GCC as a valuable resource for this
type of information.


You should couple the cyber threat data with information on the actions states and localities are
taking to strengthen the cyber defenses of election systems. This information should be specific
enough to be credible while not being so detailed as to undermine your defenses. Work closely
with information security and legal experts to strike the right balance.


We discuss how to establish a communications baseline in more detail in the section on
communications process on Page 15.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   10
       Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 13 of 34




Cyber Crisis Communications
Best Practices
   Election-related incidents fall broadly into five categories:

         Online rumors that seek to undermine confidence in an election

         Reconnaissance of election-related systems

         Theft of voter or other election data

         Data manipulation that could affect an election outcome

         Data destruction


The top priority in a cyber crisis will be to maintain public trust. The most effective way to achieve
that goal is to respond confidently and quickly. To do this, the EI-GCC will need to prepare, train
for, and test its response ahead of time—especially because it is a new organization.



Planning Ahead

 Near-term Planning                                                    Longer-term Planning

 • Determine internal roles and responsibilities. Make sure            • Conduct crisis simulation and table-top exercises,
   there is a clear escalation process for the EI-GCC and the right      coordinated with legal, technical, and outside advisors, including
   teams are talking to each other in the event of a cyber incident.     key senior leaders from multiple states, counties, coordinating
   Make an individual responsible for ensuring that this process is      bodies, and the federal government.
   established and updated.
                                                                       • Conduct stakeholder mapping and a risk analysis to
 • Assess the current crisis communications plan and analyze             understand risks to trust in the election system, priority
   communications gaps and weaknesses.                                   stakeholders, and how to reach stakeholders to address key
                                                                         concerns. Pay particular attention to outreach to voters and
 • Plan your response to a cyber crisis in advance with a
                                                                         political parties.
   communications plan, including a decision-making protocol and
   communications materials.                                           • Educate the media through background meetings and public
                                                                         events on the resiliency of the election system, and the current
 • Ensure that cyber incident response is part of the operational
                                                                         work to mitigate cyber threats.
   continuity plan. Make sure there is a backup communications
   plan and system in place.                                           • Educate the public through online channels and public events
                                                                         on the resiliency of the election system and the current work to
                                                                         mitigate cyber threats.




                    Harvard Kennedy School / Defending Digital Democracy / Version 1.3: November 20, 2017                                     11
   Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 14 of 34




Communications Response


 Best Practices
    Be transparent but careful. Transparent communication builds trust, but in a cyber incident,
    you will have few facts at hand, especially at the outset. Public comments should demonstrate
    that you are taking the issue seriously, but avoid providing any details that may change
    as the investigation progresses, so you don’t have to correct yourself down the line. Avoid
    speculation on the perpetrator of the incident.

    Focus on actions you are taking to address the issue. To demonstrate that you are taking
    the issue seriously, you should talk about the steps you are taking to protect voter information
    and address any broader risks to the system.

    Provide context. In an election-system incident, there will be a temptation for public
    speculation. Counter speculation with facts and context to reduce the risk of undermining
    public trust. Include metrics whenever possible.

    Be visual. Cybersecurity can be challenging to understand depending on a person’s technical
    background. The quickest way to get your message out is to pair it with a graphic. Connect
    with design teams who can provide you infographics and develop a library of graphics and
    photos you can draw from.

    Use the right digital tools. Use social media to dispel rumors. When a cyber incident strikes,
    social media is now a go-to source of immediate information. In practice, this means using it
    selectively to counter misinformation and inaccuracies.

    Learn from the incident. Use your and others’ experiences to improve your cybersecurity
    practices and crisis plans.




 Guidelines for Communicating with the Public
    Focus your communications on your most important stakeholder—the public. You will be
    tempted to discuss the components of the incident. Instead, talk about what you are doing to
    address public needs or concerns in this given situation.

    Speak plainly. Cybersecurity can be off-putting to nontechnical audiences. Use anecdotes
    and examples to demystify cybersecurity issues whenever possible.

    Demonstrate transparency by communicating with the public on a regular basis. Establish a
    regular series of communications with the media and the public about the cybersecurity measures
    you are taking now, so that the first time they hear from you is not in a crisis.



             Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018      12
 Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 15 of 34




Best Practices for Countering Misinformation
  Establish the facts, and double-check them. You need to ensure that you are operating
  from a factual position before countering misinformation, so check your facts with multiple
  sources before citing them publicly. Ask all appropriate questions and put in the work before
  you speak to be certain that you do not accidentally provide misleading information.

  Develop a simple, accurate, short counter-message. Develop a clear statement that
  contains only the facts. Avoid complex messages. You can provide additional nuance later.

  Respond quickly. Misinformation can spread rapidly through social media and broadcast
  commentary. Your counter-message should be ready to disseminate as soon as possible.

  Be transparent. Caveated, incomplete, or “no comment” responses can fuel conspiracy
  theories by making it appear your organization has something to hide. Demonstrating
  transparency can help to counter false claims. Opportunities to demonstrate transparency
  could include inviting reporters “behind the scenes” at a polling place.

  Engage on all platforms. Misinformation can spread across multiple platforms, including
  social media and traditional media. To counter misinformation, deliver a clear, factual
  message on all available platforms.

  Avoid repeating misinformation. Focus on providing accurate facts and do not repeat the
  false messages. For example, if false rumors circulate that lines at the polls are many hours
  long, avoid saying that rumors of long lines are circulating. Instead, your message should be
  that lines are short and moving quickly.




          Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018    13
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 16 of 34




Communications Process
Maintaining a coordinated process is critical to effective and efficient communications planning
and response to a cyber-related incident. For an incident affecting multiple states, this coordi-
nated communications process outlines:

       Key stakeholders

       Phased planning and response

       Coordination functions

       Feedback loop to incorporate lessons learned


In this communications process, we assume that information and messaging coordination func-
tions will be performed by cross-jurisdictional organizations that have played a similar role in
past crises. Further, we recommend that new coordinating functions and mechanisms be created
to execute information-sharing and communications.


We recommend that the EI-GCC—with support from other interested parties, such as the
National Association of Secretaries of State (NASS), International Association of Government
Officials (IGO), the U.S. Election Assistance Commission (EAC), the National Association of
State Election Directors (NASED), and the National Governors Association (NGA)—establish a
Cybersecurity Communications Response Group (CCRG).

This newly formed entity will provide the EI-GCC and its stakeholders with a communications
coordination function that currently does not exist, allowing for collaborative, coordinated public
message planning and execution if and when it is needed in the future.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   14
       Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 17 of 34




Phase 1: Baseline Communications Activities

On a regular basis, the CCRG will provide updates to the public and other key stakeholders on
current cyber threats and actions being taken to counter them. These baseline updates, whether
part of a regular cadence or spurred by suspected nefarious activity, should be developed and
coordinated with the expectation that they will be made public. Audiences and stakeholders are
catalogued below with recommendations for actions that can be taken now to establish or main-
tain relationships with them.


Communicating with these groups on a regular basis, before something happens, is key to setting
a baseline with critical audiences so that there is a level of understanding around the issue that
allows mutual alignment on escalation and coordinated response. In order to provide this ongo-
ing education, we recommend communicating early and often, in addition to when moments of
interest (i.e., elections) arise. This baseline work could take the form of behind-the-scenes demon-
strations and briefings for your audiences.


Stakeholders may include:




 State / Local Comms.                               Federal / State
                          Law Enforcement                                         Media              Interested Parties
     Counterparts                                     Lawmakers




        State and Local Communications Counterparts: Knowing your state and local counterparts is
        key to the planning and response actions discussed in later phases. The EI-GCC should maintain a
        “living list” of communications officials and accurate contact information, so these individuals can
        be reached on short notice for incident coordination and planning.

        Law Enforcement: In the event of a cyber incident, federal, state, and/or local law
        enforcement will be involved in the response. Creating and maintaining relationships with
        key law enforcement officials and associated communicators in law enforcement agencies
        ensures more seamless coordination and information-sharing before, during, and after an
        incident.

        Federal/State Lawmakers: Federal and state lawmakers play an important role in
        authorizing and overseeing election and cybersecurity measures. They also are likely to
        speak publicly about an election-related cyber incident, so communication with them is



                  Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018                    15
Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 18 of 34



 critical before, during, and after an incident. Not only are lawmakers beneficiaries of a safe
 and secure elections system, but they have a vested interest in maintaining the public’s trust
 in that system. Communicators should build relationships with key figures in Congress and
 statehouses, including their respective communications staffs, in advance.

 Media: The media is a key information conduit to voters, providing news and commentary
 that shapes and defines public opinion and a belief in the election system’s integrity.
 Establishing ongoing relationships with key reporters who cover both cybersecurity and
 election-related issues at the national, state, and local level will be important in shaping
 accurate coverage throughout all phases of cyber-related preparation and response.
 You should focus on two categories of media:

         Traditional Media—Mainstream outlets and reporters;

         Influencer Media—This category includes influential bloggers, outlets, and commentators, as
         well as outlets likely to reach them.

 Interested Parties: You should develop relationships with voting advocacy and other third-
 party groups, because they play a role in maintaining the public’s confidence in elections.
 Political parties an campaigns are a critical group with which you should develop a trusted
 relationship in advance. Third-party groups may also include vendors, researchers specializing
 in elections, technology service providers, or other industry service providers. We recommend
 as a next step that the CCRG develop an initial list of key groups, which should be maintained
 and updated by the team lead.
 This list could include:

         Political Parties and Campaigns

         Election Groups

         Think Tanks

         Academics




          Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018         16
       Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 19 of 34




Phase 2: Communications Planning,
Activation, and Coordination

Cyber-related incidents rely on evolving investigations, making their scope and impact difficult to
understand, particularly at the outset. This can make communications decision-making, coordi-
nation, and messaging even more important for reducing confusion.


Some incidents may be discovered as an attack or breach occurs, while most tend to be discovered
after the fact—often after significant time has passed. The key to an effective response is not just
coordination but also knowing with whom to coordinate. In any response, there are likely to be
multiple voices speaking publicly, at both the national or field level.


In this phase, we assume an anomalous event has been identified, which activates a communica-
tions coordination scheme. It may be detected by a range of entities, such as a security researcher,
state/local election official, law enforcement, or media.


When an incident occurs, many representatives from a variety of organizations will become
involved. The section below outlines resources, coordination mechanisms, lines of coordination,
and a checklist to be used in response to, or in advance of, a cyber-related incident.



Assembling Key Players

Note: The U.S. Federal Government’s National Response Framework outlines public information as an Emergency

Support Function (ESF) and includes a framework for public information coordination and action around incidents that
involve, or may involve, federal response. This process aligns with the ESF #15 Standard Operating Procedure.



CCRG Roles & Responsibilities: The CCRG should establish the following roles for responding to
a multistate cyber incident. These individual roles can be filled by specific people from a variety of
interested parties, which may include, but are not limited to, NASS, NASED, IGO, EAC, and NGA.




                   Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018                17
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 20 of 34



Please note that as the EI-GCC builds on this Guide, updates should include a table with these
roles assigned to individuals, along with their contact information.


       Communications Director–On behalf of the EI-GCC, oversees the functional coordination
       resources, processes, and staff. Is responsible for overall operational direction and
       communications messaging development in cooperation and coordination with EI-GCC and
       interested parties. The communications director position can be filled by different people
       on a rotating basis; for example, the EI-GCC could designate a communications director to
       stand duty quarterly. The role should be filled by a senior communicator from the EI-GCC
       participants or other interested parties and have the relevant management, crisis, and media
       operations experience to understand not only their role but also the other roles outlined as
       part of the CCRG.

       Affected Community Communications Representatives–Usually senior communicators
       from affected state or local jurisdictions representing a “field” perspective and providing
       relevant incident-related information to the coordination process. This may include a
       communicator from the governor’s office and/or communicators from state and/or local
       elections offices.

       Media Operations Director–Responsible for communication with reporters and for media
       monitoring on behalf of a multi-state communications coordinating body. Oversees near-
       term, “24-hour” communication operations, i.e., execution of communication plans.

       Social Media Director–Responsible for online communications via ESCC web platforms,
       as well as coordination with interested parties’ digital media teams in order to promote and
       cross-promote content.

       Communication Plans Director–Responsible for forward-looking communication plans
       beyond the immediate “24-hour” period.

       Congressional/Inter-governmental Affairs Liaison–Responsible for coordinating
       congressional/governmental briefings for members of Congress, state legislatures, or other
       elected officials with communications staff. Coordinate through the Affected Community
       Communications Representative, who is likely to be a member of the ESCC or interested
       parties’ government affairs team.

       Law Enforcement Affairs Liaison–Responsible for coordinating communications
       information with law enforcement and affiliated communicators.

       Technical Liaison–Responsible for being the conduit of technical information between
       operational and communications teams. Ensures accuracy of technical data being released by
       communications team and serves as subject-matter expert for all such information.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   18
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 21 of 34



Activation of the CCRG: The CCRG, while regularly communicating in Phase 1 during baseline
operations, should plan for and exercise the activation of the CCRG in a crisis. Activation of the
CCRG would be at the discretion of the Communications Director, with input from operational
leads in response to a verified or potential incident. Additional information on the escalation
process is in the Appendix available to election officials and can be obtained upon request from
NASS, NASED, or the EAC


Generally speaking, this activation would be executed via a blast email to CCRG members with
shareable background information on the incident, direction on the use of coordination mech-
anisms (discussed below), and next steps. For example, on discovery of a potential incident, the
Communications Director would activate the CCRG by hosting an Election Sector Incident
Communications Coordination Line call regarding the incident, thereby beginning the commu-
nications coordination process.


Election Sector Incident Communications Coordination Line (ESICCL): This bridge line is a
standing conference call line that can be created to use for coordination before, during, or after
a cyber-related incident. The CCRG will maintain a list of relevant contacts from federal, state,
and local election offices in order to invite relevant parties to a call, should it be necessary. This
resource does not currently exist and it would be incumbent upon the CCRG to coordinate the
creation of this standing line at the outset.


Election Sector Information Center (ESIC): In the event of a multistate event, the CCRG should
create a specific Information Center where communications activity is planned, coordinated, and
executed real-time. This should include all the roles above and can reside in one physical location
or it could be done virtually through online means. An ESIC would be the functional nerve center
of all communications-related activity.




                 Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018    19
    Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 22 of 34




Coordination Mechanisms

     Using the Election Sector Incident Communications
     Coordination Line (ESICCL)

     As the standing conference call line for election sector cyber-related incidents, the ESICCL
     can be a key coordination mechanism for communicators to share both operational data, as
     well as coordinate messaging and communications-related activity.

     Upon the activation of the CCRG, the Communications Director will stand up the ESICCL
     and distribute the time and conference line to invited participants for an initial conference
     call. This call could include representatives from affected communities, as well as the CCRG
     roles listed above and any other CCRG participants or outside advisors with relevant subject-
     matter expertise.

     The call agenda can follow a regular rhythm:

             Roll call

             Opening remarks by Communications Director for CCRG

             Brief operations summary (on-scene reps or operations)

             Summary of major communications plans and events

             Invitee comments

             Messaging coordination requirements outlined by EI-GCC Representative

             Conclusion and next steps




     Standing up the ESIC

     Should an event rise to the level where ongoing, real-time coordinated public information flow
     is necessary, the CRCG could stand up either an in-person or virtual ESIC where personnel
     could work together.

     The ESIC would be stood up by the Communications Director, who would make a
     determination as to the critical personnel needed, as well as the location/online.

     The CRCG, as part of steady-state planning, should identify both likely and convenient
     physical locations where an ESIC could reside should it be needed, as well as functional online
     collaboration tools to use in the event of a remote ESIC. In general, it is advisable to co-locate
     the ESIC with any space that is being used to coordinate operational response activity.




              Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018        20
     Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 23 of 34




      Current Coordination Processes

      Should there be current coordination processes that are effective in sharing information,
      such as regular calls or email listservs, continue to use them–particularly prior to, or during
      the beginning phases of, activation. However, the scope and volume of an incident may make
      more direct communications, such as via the ESICCL or ESIC, more useful.




Lines of Coordination


                                                  CCRG




                                           Communications
                                                 Director




                       Media Operations                         Communications
                            Director                             Plans Director




                                                                                                              MULTI-STATE COORDINATED LEVEL
                                                                              Law Enforcement
                                                                                  Affairs Liaison




                                                                                        USG / Law
       Political Parties
                                                                                       Enforcement
                                                                                                              FIELD LEVEL




                               Affected Community Communications
                                             Representative




               Congressional /
                                                                   Direct                      Coordinating
             Inter-governmental                                    Relationship                Relationship

                Affairs Liaison



                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018                                          21
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 24 of 34




Phase 3: Message/Document Drafting,
Coordination, and Distribution

Message/Document Drafting and Coordination

It is best to have some communications materials ahead of time; however, every incident is differ-
ent and depends on a range of factors, so communicators will oftentimes have to adapt on the fly.


Messaging will need to be adapted, drafted, coordinated, and distributed quickly in order to effec-
tively respond. In addition to the coordination resources, mechanisms, and processes described
above, the diagram below shows how that loop may work practically, in and among the various
parties who will be speaking publicly.



                                                      CRGC
                                          Communications Director



    Governmental /
                                                                                             Law Enforcement
   Inter-governmental
                                                                                                Affairs Liaison
     Affairs Liaison



                                             Affected Community
                                             Communications Rep



       Congress /                                                                                 USG / Law
      Lawmakers                                                                                 Enforcement



The CCRG staff will not necessarily retain authority to approve messages emanating from affected
communities’ communications staffs, nor vice versa; however, the CCRG staff can provide
message guidance when needed or warranted. In addition, key inputs should be sought from
Congressional/Inter-governmental Affairs and Law Enforcement Liaisons, and approval authority
can be retained by those communicators with whom these liaisons work at their home agencies or
organizations.



                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018              22
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 25 of 34




Distribution

Distribution of approved communications materials to the public and other stakeholders should
leverage, and mirror, existing processes to the degree possible. The CCRG, by virtue of its
makeup, with communications professionals from a variety of relevant organizations, should
coordinate the messaging, but largely leave distribution to the organizational members.


A sample distribution process is illustrated below:




                  Communications Materials Coordinated and Approved via CCRG




                  CCRG Shares Communications Materials with EI-GCC, NASS,
                  EAC, NASED, IGO, EAC, and others




                  EI-GCC, NASS, NASED, IGO, and EAC distribute communications
                  materials via their own press contact lists, membership contact
                  lists, stakeholder contact lists (including state offices–Governors,
                  SOSs, Election Directors, and others).




                  Stakeholders (Governors, SOSs, Election Directors) distribute
                  communications materials further via their own press contact
                  lists, stakeholder contact lists, and other lists.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   23
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 26 of 34




Phase 4: Evaluation and Feedback

Incorporating both real-time evaluation and feedback, as well as post-incident after-action
reviews into your response is critical to both the response you are currently managing, and cap-
turing lessons learned for the future.



Real-Time Evaluation

While capabilities and resources may differ greatly among affected communities, the CCRG
could augment these by providing services that can assist the holistic communications response,
including:


       Media Monitoring–It is critical to understand how the media tone is shaping up. Media
       monitoring should be compiled at least daily, providing insight on tone and volume and
       identifying areas for further concentration or strategic/tactical communications changes.

       Social Media Analysis–Similar to traditional media monitoring, social media listening tools
       and analysis can provide key insight into which messengers are driving conversation about
       the incident, as well as how voters are reacting to news and sharing information.

       Call Center Analysis–If the affected community has a voter call center, it is important to
       track and analyze the questions and comments received. This information can be a key
       indicator of misinformation or provide insight into where efforts need to be expanded to get
       accurate information to voters.

       Polling/Public Opinion Research–In order to gain more in-depth insights, polling or public
       opinion research can do much in terms of uncovering voter reactions to an election-related
       cyber incident, helping shape near and longer-term strategy.




After-Action Review and Report

Once an incident has concluded, it is important to review communications-related activities,
discuss what worked and didn’t work, and document those lessons to be incorporated into both
steady-state and crisis planning.




               Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   24
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 27 of 34



Many of the coordination resources and mechanisms described above can be adapted for this
purpose, for example the ESICCL call. The after-action process should analyze the incident from
start to finish, examining the Plan-Prepare-Respond-Recover communications lifecycle of that
incident.


       Your after-action report should include:

       A summary of the incident;

       an overview of the operational response;

       the communications objectives;

       and by phase, with specificity:

               concern

               outcome

               recommendations



This after-action process will assist in building your communications response capability and
coordination in a resilient process that can be more effectively utilized when facing future
incidents.




               Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   25
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 28 of 34




Communications Coordination
and Response Checklist
This checklist will help guide actions prior to, and through, the first several days of a multi-state
election-related cyber incident.


There are five lists:

     Before a cyber crisis

     Before a cyber crisis becomes public

     Multistate Election-Related Cyber Incident Assessment & Activation

     Coordination/Communications Outreach

     Products




        Before a cyber crisis

        ཎ Identify office protocol and a crisis communications team. (Should include IT).
        ཎ Create a list of terms with common nomenclature for use by all stakeholders.
        ཎ Set an internal communication plan with elections staff. (How often, when, and where
            will all staff meet? Information must travel up and down the chain of command with
            clear boundaries for disseminating information and interfacing with the public/media.)

        ཎ Ensure that all stakeholders can be reached in a crisis without access to networks or
            smart phones.

        ཎ Craft communications materials that can be used in a potential cyber incident.
            (For examples, elections officials may request sample materials from NASS, NASED,
            or the EAC.)

        ཎ Ensure that staff understand their role in a cyber incident. For those who do not have a
            specific role, ensure they understand why their work matters to the outside world and how
            they can continue doing their jobs while designated managers handle the cyber incident.

        ཎ Ensure that communications plans can be accessed and are regularly updated.


                 Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   26
Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 29 of 34




 Before a cyber crisis becomes public

 ཎ Obtain technical briefing. (Assess and verify all information.)
 ཎ Decide whether to activate CCRG.
 ཎ Decide whether website can remain online. If you must disable it, launch a microsite
    (hosted on a different network) in its place.

 ཎ If email is potentially compromised, use an outside communications channel.
 ཎ Consult authorities, if needed.
 ཎ Meet internally in war room; set internal communication schedule.
 ཎ Determine CCRG roles and responsibilities, if you have not done so already.
 ཎ Assess stakeholders.
 ཎ Determine broad communications strategy.
 ཎ Prepare holding statement.
 ཎ Develop communications plan.
 ཎ Draft additional communications required to execute plan, including a
    communications rollout plan (includes communication with media, stakeholders, and
    employees).

 ཎ Establish plan for traditional and social media monitoring.
 ཎ Establish media response protocol.
 ཎ Notify affected employees, if necessary. It may be that only a small group of
    employees are informed initially. Communicate internally, as needed.

 ཎ Notify stakeholders (See list on reverse page), if appropriate, and galvanize support.




         Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   27
Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 30 of 34




 Multistate Election-Related Cyber Incident Assessment & Activation

 ཎ Notification to, and activation by CRCG, of a cyber-related incident or threat.
 ཎ Situation Assessment/Escalation.
    ཎ   High-Intensity Incident: Cyber-related incident that triggers reporting obligations, or
        one that is highly visible requiring response.

    ཎ   Medium-Intensity Incident: Cyber-related incident resulting in the loss or
        compromise of the data or systems, but no formal reporting obligations are
        triggered. There may be some awareness of the incident, however, spurring proactive
        communication.

    ཎ   Low-Intensity Incident: Cyber-related incident resulting in minor disruptions that
        may not be visible to public.

 ཎ If Major or Moderate, Media Operations Director and Communication Plans Director
    identified by Communications Director.

 ཎ Additional Relevant Personnel identified.
 ཎ Contact information for Relevant Personnel distributed.
 ཎ CRCG designates spokesperson, if applicable.
 ཎ Depending on assessment of situation, key messages determined based on specific
    scenario.




         Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018     28
Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 31 of 34




 Coordination/Communications Outreach

 ཎ Communications Director activates ESICCL call.
 ཎ Incident Overview.
 ཎ Affected Communities Communications Representative Update.
 ཎ Initial Response Communications Plan.
    ཎ   Designate spokesperson based on type of incident, geography(ies) affected, and
        scope. In a Major Incident, the spokesperson role may include several people
        including a EI-GCC representative as well as an Affected Community spokesperson as
        well to share information at both a field and national level. In a Minor Incident, a single
        spokesperson may suffice, i.e. an Affected Community spokesperson.

    ཎ   Prep designated spokesperson for media engagement. This includes review of
        relevant facts and messaging as well as a peer review session, known as a “murder-
        board.”

 ཎ Congressional/Inter-governmental Affairs Update.
 ཎ Congressional/Inter-governmental Affairs activity and plans.
 ཎ Law Enforcement Liaison Update.
 ཎ Law Enforcement Liaison activity and plans.
 ཎ Messaging Coordination outlined by Communications Director.
 ཎ Battle Rhythm (Daily Schedule).
 ཎ Conclusion & Next Steps.
 ཎ Communications Distribution & Rollout.
 ཎ ESIC activation, if necessary.




         Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018         29
Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 32 of 34




 Products

 ཎ Staffing Plan with updates for Communications Director.
 ཎ Battle Rhythm (Daily Schedule).
 ཎ Staffing Matrix and Organization Chart.
 ཎ Communications Plan.
 ཎ Advisories.
 ཎ Press Releases.
 ཎ Traditional and Social Media Monitoring Reports.
 ཎ Regular/Daily update on response activities.
 ཎ Blog and Social Listening Updates.
 ཎ Talking Points.
 ཎ Website updates.
 ཎ Congressional/Inter-governmental Advisories, fact sheets, operations reports
    and briefing materials.

 ཎ Daily Communication Summary to include next day activity plans.




        Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   30
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 33 of 34




Conclusion
As we head into the next election cycle, we hope that this Guide provides additional tools to help
the EI-GCC, and by extension election officials across the country, prepare for, and manage, this
emerging and evolving cyber risk. As with all communications plans, we recommend that this
one be regularly updated by the EI-GCC, as the council further develops and defines its role.


More information is available on different types of communications materials for responding to
a cyber incident. Election officials seeking examples of these additional materials can request the
communications materials appendix to this document from NASS, NASED, or the EAC.




                Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   31
      Case 1:20-cv-11889-MLW Document 118-2 Filed 05/21/21 Page 34 of 34




Do you see a way to make this Playbook better?
Are there new technologies or vulnerabilities we should address?
We want your feedback.
Please share your ideas, stories, and comments on Twitter @d3p using the hashtag
#electionplaybook or email us at connect@d3p.org so we can continue to improve
this resource as the digital environment changes.




  Defending Digital Democracy Project
  Belfer Center for Science and International Affairs
  Harvard Kennedy School
  79 John F. Kennedy Street
  Cambridge, MA 02138




  www.belfercenter.org/D3P




  Copyright 2018, President and Fellows of Harvard College

  Illustration icons from the Noto Emoji project, licensed under Apache 2.0.




                   Harvard Kennedy School / Defending Digital Democracy / Version 1.0: February 6, 2018   32
